FRANK, Chief Judge.
Daniel Lastinger has appealed from the sentence imposed upon him following a violation of community control. We find no error in the sentencing court’s reimposition of that sanction with conditions corresponding to those initially imposed. We remand this matter, however, to allow credit for that portion of community control Lastinger had successfully completed prior to the violation. See Jenkins v. State, 626 So.2d 270 (Fla. 2d *325DCA 1993); see also, Williams v. State, 629 So.2d 174 (Fla. 2d DCA 1993).
Affirmed in part, and remanded.
DANAHY and SCHOONOVER, JJ., concur.